   Case 4:18-cr-00575 Document 303-1 Filed on 03/17/21 in TXSD Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


UNITED STATES OF AMERICA             §
                                     §
VS.                                  §    CRIMINAL NO. 4:18-CR-00575-1
                                     §
JACK STEPHEN PURSLEY                 §



                                     ORDER



        ON THIS DAY came to be considered the foregoing motion, and having been

considered, said motion is hereby:


              GRANTED


              DENIED



        DONE AND ENTERED at Houston, Texas on this the ________ day of March
2021.




                       HONORABLE LYNN N. HUGHES
                       UNITED STATES DISTRICT JUDGE
